Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-47 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1, 14-17, 30-32 are rejected under pre-AIA  35 U.S.C. § 103 as being unpatentable over the article entitled “Approach for an Optical Network Design for Autonomous Vehicles” to Kraus et al. (hereinafter Kraus) in view of Fehrmann et al. (US Pub No. 2007/0109958).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Kraus discloses a machine automation system for controlling and operating an automated machine (see figure 2, abstract), the system comprising: a controller and sensor bus including: a plurality of central processing cores each including at least one transmission root port (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Kraus discloses a controller and sensor bus including plurality of ports  (in Fig2, the "central processor node” correspond to the controller and the "CWDM/ROADM Ring architecture” is shown to interconnect various sensor groups, i.e., cameras, radar, lidar, and is thus deemed equivalent to the claimed sensor bus), wherein the bus comprises a central processing core (implicit to "central processing node") and a multi-medium transmission intranet including one or more central optical fiber transmission networks directly coupled to the core and one or more subnetworks, the central optical fiber transmission networks including a plurality of nodes and one or more gates and the plurality of subnet works each coupled to a different one of the gates of one of the central transmission networks, the subnet works including a plurality of sub-nodes, wherein each of the nodes and the sub-nodes are associated with one or more of the ports (these limitations are all deemed implicit to Fig2 and the description in section 4 Network Architecture, see, for example, the bottom of page4,".. Central Control Units (CCU) can be the managing nodes for the subnetworks. They are connected to the ROADMs and handle the traffic and communication with the other nodes.  The connections between the CCUs and their sub-nodes are also realized with optical fibers…", note: an “intranet” by definition is a local or restricted communication network and thus equivalent to the teachings of Kraus1);

    PNG
    media_image1.png
    300
    478
    media_image1.png
    Greyscale

and one or more transmission networks each coupled to the transmission root port of one of the cores and including a plurality of nodes, the plurality of nodes having one or more input/output ports (in Kraus, one or more controllers, each coupled with first ones of the ports of the bus (Fig2, bottom of page4," ... Central Control Units (CCU) can be the managing nodes for the subnetworks..."); and one or more compliant actuator modules each including a first fiber optic connector, one or more motors,  One or more sensors, the modules, each operably coupled with second ones of the ports via fiber optic cable coupled from the first fiber optic connector to the second ones of the ports (these limitations are deemed implicit to Fig 2, wherein the compliant actuator modules and motors are implicit to the “Powertrain” and" Engine Transmission Differentials Drivetrain" .., since these are types of actuators which respond ,i.e., comply, to control signals, the sensors are explicitly labeled, and the bottom of page4 teaches"...  The connections between the CCUs and their sub-nodes are also realized with optical fibers.  An ideal candidate to realize the connection on this level seems to be the standardized Knowledge Development for Plastic Optical Fibers(KDPOF).."); and a plurality of automation devices coupled to the input/output ports of one of the nodes (in Kraus, one or more sensors, the modules, each operably coupled with second ones of the ports via fiber optic cable coupled from the first fiber optic connector to the second ones of the ports (these limitations are deemed implicit to Fig2, wherein the compliant actuator modules and motors are implicit to the “Powertrain” and" Engine Transmission Differentials Drivetrain" .., since these are types of actuators which respond ,i.e., comply, to control signals, the sensors are explicitly labeled, and the bottom of page4 teaches"...  The connections between the CCUs and their sub-nodes are also realized with optical fibers.  An ideal candidate to realize the connection on this level seems to be the standardized Knowledge Development for Plastic Optical Fibers (KDPOF)...").  But Kraus does not explicitly teach a primary ring root port and a secondary ring root port, the primary ring root port and the secondary ring root port of each of the central processing cores serially coupled together via an optical fiber ring network.  However Fehrmann et al. disclose the primary ring root port and the secondary ring root port of each of the central processing cores serially coupled together via an optical fiber ring network (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Fehrmann discloses a part of an automation technology system. A control system 1 is connected to a bus system 2 in accordance with the PROFIBUS DP Specification. The bus system 2 can be configured as a simple system, or to provide redundancy as shown here. At each of the two communication channels 3, 4 of the bus system 2, as well as other devices not shown here, for example automation units, a link 5 or 6 is connected in each case. The link 5 is linked to a segment coupler 7 which is connected via a drop cable 8 to a port A1 of a redundancy manager RM. The other link 6 is linked to a further segment coupler 9 which is connected via a further drop cable 10 to a port A2 of the redundancy manager RM. A network 11 which complies with the PROFIBUS PA specification and has a linear topology is connected to two further ports B1 and B2 of the redundancy manager RM. The one line end E1 of the network 11 is formed by the end of the trunk cable H3 connected to the port B1, which at its other end is connected to a network connection of a branching unit T2. The branching unit T2 and further branching units T1, T3, T4 serve to connect field devices F1, F2, F3, F4 as user devices to the network 11.  See para 27-28).

    PNG
    media_image2.png
    735
    586
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Ferhmann et al. into the teachings of Kraus because each of Ferhmann et al. and Kraus teach the port configuration for redundancy of the network. Ferhmann et al. and Kraus are both attempting to address the port configuration for redundancy. Further, a person of ordinary skill in the art would have been motivated to combine Ferhmann et al. with Kraus because combining the prior art elements of Ferhmann et al. with Kraus according to known methods would have yielded predictable results, using the techniques of Ferhmann et al. would have improved Kraus in the same way, and applying the techniques of Ferhmann et al. to improve Kraus would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claims 14, 30, Kraus discloses wherein at least one transmission network of the transmission networks has a cascade structure formed by a series of the nodes sequentially coupled together by the at least one transmission network, with a first transmission root port of one of the cores coupled to a first node of the series and a second transmission root port of the one of the cores coupled to a last node of the series (in Kraus, one or more controllers, each coupled with first ones of the ports of the bus (Fig2, bottom of page4," ... Central Control Units (CCU) can be the managing nodes for the subnetworks..."); and one or more compliant actuator modules each including a first fiber optic connector, one or more motors,  One or more sensors, the modules, each operably coupled with second ones of the ports via fiber optic cable coupled from the first fiber optic connector to the second ones of the ports (these limitations are deemed implicit to Fig 2, wherein the compliant actuator modules and motors are implicit to the “Powertrain” and" Engine Transmission Differentials Drivetrain" .., since these are types of actuators which respond ,i.e., comply, to control signals, the sensors are explicitly labeled, and the bottom of page4 teaches"...  The connections between the CCUs and their sub-nodes are also realized with optical fibers.  An ideal candidate to realize the connection on this level seems to be the standardized Knowledge Development for Plastic Optical Fibers(KDPOF)..").
In regard to claims 15, 31, Fehrmann discloses wherein each node of the series is assigned to and exchanges messages with one of the first transmission root port and the second transmission root port by the one of the cores (in Fehrmann, the first control unit RMCA monitors the currents and/or voltages at the ports A1 and A2 and in this way can monitor the segment couplers 7 and 9 (cf. FIG. 1) and in the event of an error initiate the switchover from the faulty segment couplers to the others. The second control unit RMCB monitors the currents and/or voltages at the ports B1 and B2 and thus, as already explained above, can detect whether an error is present in the network 11 and whether accordingly one of the two ports B1 and B2 is to be connected to the relevant selected port A1 or A2. In addition, as will be explained later, the second control unit RMCB can detect whether the error has been rectified in the network 11 and accordingly actuate the switches RMS2 and RMS3.  See para 32-34).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Ferhmann et al. into the teachings of Kraus because each of Ferhmann et al. and Kraus teach the port configuration for redundancy of the network. Ferhmann et al. and Kraus are both attempting to address the port configuration for redundancy. Further, a person of ordinary skill in the art would have been motivated to combine Ferhmann et al. with Kraus because combining the prior art elements of Ferhmann et al. with Kraus according to known methods would have yielded predictable results, using the techniques of Ferhmann et al. would have improved Kraus in the same way, and applying the techniques of Ferhmann et al. to improve Kraus would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claims 16, 32, Fehrmann discloses wherein each node within the series automatically switches which of the first transmission root port and the second transmission root port to which the node is assigned based on detection of a failure event affecting the node within the cascade (in Fehrmann, the first control unit RMCA monitors the currents and/or voltages at the ports A1 and A2 and in this way can monitor the segment couplers 7 and 9 (cf. FIG. 1) and in the event of an error initiate the switchover from the faulty segment couplers to the others. The second control unit RMCB monitors the currents and/or voltages at the ports B1 and B2 and thus, as already explained above, can detect whether an error is present in the network 11 and whether accordingly one of the two ports B1 and B2 is to be connected to the relevant selected port A1 or A2. In addition, as will be explained later, the second control unit RMCB can detect whether the error has been rectified in the network 11 and accordingly actuate the switches RMS2 and RMS3.  See para 32-34).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Ferhmann et al. into the teachings of Kraus because each of Ferhmann et al. and Kraus teach the port configuration for redundancy of the network. Ferhmann et al. and Kraus are both attempting to address the port configuration for redundancy. Further, a person of ordinary skill in the art would have been motivated to combine Ferhmann et al. with Kraus because combining the prior art elements of Ferhmann et al. with Kraus according to known methods would have yielded predictable results, using the techniques of Ferhmann et al. would have improved Kraus in the same way, and applying the techniques of Ferhmann et al. to improve Kraus would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claim 17, Kraus discloses controller and sensor bus for coupling together a plurality of machine automation devices, the bus comprising: a plurality of central processing cores each including at least one transmission root port (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Kraus discloses a controller and sensor bus including plurality of ports  (in Fig2, the "central processor node” correspond to the controller and the "CWDM/ROADM Ring architecture” is shown to interconnect various sensor groups, i.e., cameras, radar, lidar, and is thus deemed equivalent to the claimed sensor bus), wherein the bus comprises a central processing core (implicit to "central processing node") and a multi-medium transmission intranet including one or more central optical fiber transmission networks directly coupled to the core and one or more subnetworks, the central optical fiber transmission networks including a plurality of nodes and one or more gates and the plurality of subnet works each coupled to a different one of the gates of one of the central transmission networks, the subnet works including a plurality of sub-nodes, wherein each of the nodes and the sub-nodes are associated with one or more of the ports (these limitations are all deemed implicit to Fig2 and the description in section 4 Network Architecture, see, for example, the bottom of page4,".. Central Control Units (CCU) can be the managing nodes for the subnetworks. They are connected to the ROADMs and handle the traffic and communication with the other nodes.  The connections between the CCUs and their sub-nodes are also realized with optical fibers…", note: an “intranet” by definition is a local or restricted communication network and thus equivalent to the teachings of Kraus1),

    PNG
    media_image1.png
    300
    478
    media_image1.png
    Greyscale

and one or more transmission networks each coupled to the transmission root port of one of the cores and including a plurality of nodes, the plurality of nodes having one or more input/output ports (in Kraus, one or more controllers, each coupled with first ones of the ports of the bus (Fig2, bottom of page4," ... Central Control Units (CCU) can be the managing nodes for the subnetworks..."); and one or more compliant actuator modules each including a first fiber optic connector, one or more motors,  One or more sensors, the modules, each operably coupled with second ones of the ports via fiber optic cable coupled from the first fiber optic connector to the second ones of the ports (these limitations are deemed implicit to Fig 2, wherein the compliant actuator modules and motors are implicit to the “Powertrain” and" Engine Transmission Differentials Drivetrain" .., since these are types of actuators which respond ,i.e., comply, to control signals, the sensors are explicitly labeled, and the bottom of page4 teaches"...  The connections between the CCUs and their sub-nodes are also realized with optical fibers.  An ideal candidate to realize the connection on this level seems to be the standardized Knowledge Development for Plastic Optical Fibers(KDPOF)..").  But Kraus does not explicitly teach a primary ring root port and a secondary ring root port, the primary ring root port and the secondary ring root port of each of the central processing cores serially coupled together via an optical fiber ring network.  However Fehrmann et al. disclose the primary ring root port and the secondary ring root port of each of the central processing cores serially coupled together via an optical fiber ring network (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Fehrmann discloses  a part of an automation technology system. A control system 1 is connected to a bus system 2 in accordance with the PROFIBUS DP Specification. The bus system 2 can be configured as a simple system, or to provide redundancy as shown here. At each of the two communication channels 3, 4 of the bus system 2, as well as other devices not shown here, for example automation units, a link 5 or 6 is connected in each case. The link 5 is linked to a segment coupler 7 which is connected via a drop cable 8 to a port A1 of a redundancy manager RM. The other link 6 is linked to a further segment coupler 9 which is connected via a further drop cable 10 to a port A2 of the redundancy manager RM. A network 11 which complies with the PROFIBUS PA specification and has a linear topology is connected to two further ports B1 and B2 of the redundancy manager RM. The one line end E1 of the network 11 is formed by the end of the trunk cable H3 connected to the port B1, which at its other end is connected to a network connection of a branching unit T2. The branching unit T2 and further branching units T1, T3, T4 serve to connect field devices F1, F2, F3, F4 as user devices to the network 11.  See para 27-28).

    PNG
    media_image2.png
    735
    586
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Ferhmann et al. into the teachings of Kraus because each of Ferhmann et al. and Kraus teach the port configuration for redundancy of the network. Ferhmann et al. and Kraus are both attempting to address the port configuration for redundancy. Further, a person of ordinary skill in the art would have been motivated to combine Ferhmann et al. with Kraus because combining the prior art elements of Ferhmann et al. with Kraus according to known methods would have yielded predictable results, using the techniques of Ferhmann et al. would have improved Kraus in the same way, and applying the techniques of Ferhmann et al. to improve Kraus would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].




Examiner's note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 33-47 are allowable over the prior of records.
	Claims 2-13, 18-29, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 2, 10, 18, 26, 33 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the primary ring root port of each of the cores transmits messages to other of the cores through the optical fiber ring network in a first direction at a first wavelength and the secondary ring root port of each of the cores transmits the messages to the other of the cores through the optical fiber ring network in a second direction at a second wavelength (claim 2, 18, 33);
	wherein the cores include a backup transmission root port for each of the transmission root ports and the bus comprises a backup transmission network for each of the transmission networks, the backup transmission networks each coupled to one of the backup transmission root ports of the cores (claims 10, 26);
	



Conclusion
	Claims 1, 14-17, 30-32 are rejected.  Claims 2-13, 18-29 are objected.  Claims 33-47 are allowed.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Chini et al. (US Pub No. 2014/0362865) disclose a multiplexed packet local area networking using an ethernet physical layer device.
Tallet et al. (US Pub No. 2008/0025203) disclose an alternate spanning tree for faster indirect link failure recovery.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186